Exhibit EMPLOYMENTAGREEMENT Employment Agreement, between WECOSIGN Inc (the "Company") and Joseph Benington (the "Employee"). 1. For good consideration, the Company employs the Employee on the following terms and conditions. 2. Term of Employment. Subject to the provisions for termination set forth below this agreement will begin on October 9 th, 2009. 3. Salary. The Company shall pay Employee a salary of$ 83,000.00per year, for the services of the Employee, payable at regular payroll periods.Payroll Period s are the 1st and the 15th of each month 4. Duties and Position. the Company hires the Employee in the capacity of C.F.O The Employee's duties may be reasonably modified by the Company's board of directors from time to time. 5. Employee to Devote Full Time to Company. the Employee will devote full time, attention, and energies to the business of the Company, and, during this employment, will not engage in any other business activity, regardless of whether such activity is pursued for profit, gain, or other pecuniary advantage. Employee is not prohibited from making personal investments in any other businesses provided those investments do not require active involvement in the operation of said companies. 6. Confidentiality of Proprietary Information. Employee agrees, during or after the term of this employment, not to reveal confidential information, or trade secrets to any person, firm, corporation, or entity. Should Employee reveal or threaten to reveal this information, the Company shall be entitled to an injunction restraining the Employee from disclosing same, or from rendering any services to any entity to whom said information has been or is threatened to be disclosed, the right to secure an injunction is not exclusive, and the Company may pursue any other remedies it has against the Employee for a breach or threatened breach of this condition, including the recovery of damages from the Employee. 7. Reimbursement of Expenses. The Employee may incur reasonable expenses for furthering the Company's business, including expenses for entertainment, travel, and similar items. The Company shall reimburse Employee for all business expenses after the Employee presents an itemized account of expenditures, pursuant to Company policy. 8. Vacation. The Employee shall be entitled to a yearly vacation of TWO weeks at full pay, per year. 9. Termination of Employment and Agreement.
